Citation Nr: 1702654	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This appeal arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran underwent a video conference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.

The issues of entitlement to service connection for a dental condition and a rating in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excess and harmful noise in connection with the Veteran's duties.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for the establishment of service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus and bilateral hearing loss.  For the following reasons, the Board finds service connection is warranted for tinnitus and bilateral hearing loss.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises in service is consistent with the circumstances of his service and with his military occupational specialties.  VA audiological examination performed in April 2009 confirmed that the ringing in the ears observed by the Veteran was tinnitus and the hearing loss was indeed bilateral hearing loss.  The Veteran's credible assertions of ringing in his hears establish chronicity of the condition which was later diagnosed as tinnitus.  Furthermore, in December 2007 and August 2009, the Veteran's physician submitted a letter in which he concluded the Veteran's tinnitus and bilateral hearing loss was more likely than not due to his military duties.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided a negative nexus opinion in May 2009.  However, the Board is affording this opinion less probative weight.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  In this case, the examiner found no nexus to service for the Veteran's hearing loss and tinnitus because the examiner believed the Veteran displayed bilateral hearing loss before entering service.  A review of the entrance examination, however, demonstrates that the Veteran did not suffer from hearing loss before entering service.  The Board cannot rely upon an examination that includes inaccurate or faulty information.  Reonal v. Brown, 5 Vet. App. 467, 473 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The Board finds that service connection for tinnitus and bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that he is entitled to service connection for a dental condition and a rating in excess of 20 percent for diabetes mellitus.

Concerning the Veteran's dental condition, at the October 2016 hearing he explained that he currently is service connected for two of his teeth.  However, he asserts that the two teeth he lost in Korea, and his service-connected diabetes aggravated the teeth that are not service-connected to the point where he is unable to hold a bridge down or use his dentures.  To date, the Veteran has not been provided with an examination to determine the extent of aggravation.

Concerning the Veteran's diabetes mellitus, at the October 2016 hearing, he explained that he currently injects himself with 30 units of insulin at night and 12 units of insulin in the morning.  To supplement the insulin, he takes three separate doses of 850 milligrams of metformin, to ensure that his blood sugar does not drop.  Due to his insulin intake, the Veteran stated, his diet was restricted, and his activities were regulated.  At the hearing, the Veteran requested a new examination to accurately convey the severity of his diabetes mellitus and the extent of his activity restriction.

Lastly, in the Veteran's November 2013 Form 9 for entitlement to service connection to allergic rhinitis, received by the VA in January 2014, the Veteran requested a hearing.  To date, he has not been provided with a hearing.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted, and a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether or not the Veteran's current dental condition was caused by or aggravated by his service-connected teeth (numbers eight and nine) or by his diabetes mellitus.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected diabetes mellitus.  The examiner is asked to particularly discuss the following:

(a) Whether or not the Veteran's diabetes requires insulin, restricted diet, and regulation of activities;

(b) Whether or not the Veteran's diabetes manifests itself in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization visits or visits to a diabetic care provider;

(c) Whether or not the Veteran's diabetes causes progressive loss of weight and strength or other complications.

3. The AOJ should take appropriate steps to schedule the Veteran for a hearing regarding service connection for allergic rhinitis, in accordance with this request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


